[Cite as State v. Powell, 2022-Ohio-882.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               AUGLAIZE COUNTY




STATE OF OHIO,
                                                           CASE NO. 2-21-20
       PLAINTIFF-APPELLEE,

       v.

KAITLYNN A. POWELL,                                        OPINION

       DEFENDANT-APPELLANT.



                    Appeal from Auglaize County Municipal Court
                           Trial Court No. 2021 TRC 2832

                                       Judgment Affirmed

                             Date of Decision: March 21, 2022



APPEARANCES:

        Nick A. Catania for Appellant

        Joshua Muhlenkamp for Appellee
Case No. 2-21-20


WILLAMOWSKI, J.

       {¶1} Defendant-appellant Kaitlynn A. Powell (“Powell”) appeals the

judgment of the Auglaize County Municipal Court, alleging that the trial court erred

by denying her motion to suppress. For the reasons set forth below, the judgment

of the trial court is affirmed.

                            Facts and Procedural History

       {¶2} At 3:12 A.M. on May 9, 2021, Trooper Zee Deitering (“Trooper

Deitering”) of the Ohio State Highway Patrol was driving on State Route 29 behind

a pickup truck driven by Powell. Tr. 3-4, 5. Trooper Deitering testified that he

observed Powell’s vehicle weaving within her lane of traffic and, for this reason,

decided to follow her vehicle when she pulled onto an exit ramp that curves

rightward towards Indiana Avenue in St. Mary’s Ohio. Tr. 5. Ex. 2.

       {¶3} This exit ramp then curves alongside the two eastbound lanes of Indiana

Avenue and gradually merges into the right lane of Indiana Avenue over roughly

five hundred feet. Tr. 6. Ex. 1, 2. The exit ramp does not continue alongside

Indiana Avenue as an additional, parallel third lane of traffic. Tr. 6. Ex. 1, 2.

Rather, motorists must eventually enter into the right lane of traffic on Indiana

Avenue. Tr. 6. Ex. 1, 2.

       {¶4} Trooper Deitering testified that Powell did not activate her turn signal

before the exit ramp merged into Indiana Avenue and she entered into the right lane

of traffic on Indiana Avenue. Tr. 4, 6-7. Ex. 2. At this point, Trooper Deitering

                                        -2-
Case No. 2-21-20


initiated a traffic stop of Powell’s vehicle. Tr. 4. Ex. 2. A subsequent breath test

indicated that Powell had a blood alcohol concentration of 0.168. Doc. 1.

       {¶5} On May 10, 2021, Powell was charged with operating a vehicle under

the influence of alcohol, a drug of abuse, or a combination of them in violation of

R.C. 4511.19(A)(1)(a); operating a vehicle under the influence of alcohol, a drug of

abuse, or a combination of them (“OVI”) in violation of R.C. 4511.19(A)(1)(d); and

failure to activate a turn signal in violation of R.C. 4511.39. Doc. 1.

       {¶6} On June 13, 2021, Powell filed a motion to suppress. Doc. 27. On

August 12, 2021, the trial court held a suppression hearing at which the trial court

viewed a video recording of this traffic stop as captured by Trooper Deitering’s

dashboard camera. Tr. 1. On August 31, 2021, the trial court denied Powell’s

motion to suppress. Doc. 34. On September 16, 2021, Powell pled no contest to

one count of OVI in violation of R.C. 4511.19(A)(1)(d). Doc. 44. The remaining

charges were then dismissed pursuant to a plea agreement. Doc. 44. After finding

Powell guilty of the charge against her, the trial court sentenced her. Doc. 44.

                                Assignment of Error

       {¶7} Powell filed her notice of appeal on October 15, 2021. Doc. 54. On

appeal, she raises the following assignment of error:

       The trial court abused its discretion in admitting the evidence
       obtained after the traffic stop because there was not reasonable
       suspicion for a ‘Terry Stop’ of the defendant’s vehicle.



                                         -3-
Case No. 2-21-20


Powell argues that she was not required to activate her turn signal before entering

onto Indiana Avenue; that there was, therefore, no legal basis for Trooper Deitering

to conduct a traffic stop; and that her motion to suppress should have been granted.

                                  Legal Standard

       {¶8} The Fourth Amendment to the United States Constitution protects

citizens “against unreasonable searches and seizures * * *.” Fourth Amendment,

United States Constitution. The Ohio Constitution offers a parallel provision to the

Fourth Amendment of the Federal Constitution that has been held to afford the same

level of protection as the United States Constitution. Article I, Section 14, Ohio

Constitution. State v. Hoffman, 141 Ohio St.3d 428, 2014-Ohio-4795, 25 N.E.3d

993, ¶ 11, citing State v. Robinette, 80 Ohio St.3d 234, 1997-Ohio-343, 685 N.E.2d

762 (1997).

       {¶9} “The Fourth Amendment does not proscribe all state-initiated searches

and seizures; it merely proscribes those which are unreasonable.” Florida v.

Jimeno, 500 U.S. 248, 250, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991), citing Katz v.

United States, 389 U.S. 347, 360, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). Thus, “[t]he

touchstone of the Fourth Amendment is reasonableness.” Jimeno at 250. “[A]

police stop of a motor vehicle and the resulting detention of its occupants has been

held to be a seizure under the Fourth Amendment.” State v. Kerr, 3d Dist. Allen

No. 1-17-01, 2017-Ohio-8516, ¶ 13, citing Delaware v. Prouse, 440 U.S. 648, 99

S.Ct. 1391, 59 L.Ed.2d 660 (1979).

                                        -4-
Case No. 2-21-20


       {¶10} “In order to initiate a constitutionally permissible traffic stop, law

enforcement must, at a minimum, have a reasonable, articulable suspicion to believe

that a crime has been committed or is being committed.” State v. Smith, 2018-Ohio-

1444, 110 N.E.3d 944, ¶ 8 (3d Dist.), citing State v. Andrews, 57 Ohio St.3d 86, 565

N.E.2d 1271 (1991).

       “The Supreme Court of Ohio has defined ‘reasonable articulable
       suspicion’ as ‘specific and articulable facts which, taken together
       with rational inferences from those facts, reasonably warrant the
       intrusion [upon an individual’s freedom of movement].’” State v.
       Shaffer, 2013-Ohio-3581, 4 N.E.3d 400, ¶ 18 (3d Dist.), quoting
       State v. Bobo, 37 Ohio St.3d 177, 178, 524 N.E.2d 489 (1988),
       quoting Terry v. Ohio, 392 U.S. 1, 21-22, 88 S.Ct. 1868, 20 L.Ed.2d
       889 (1968). “Reasonable suspicion entails some minimal level of
       objective justification for making a stop—that is, something more
       than an inchoate and unparticularized suspicion or ‘hunch,’ but
       less than the level of suspicion required for probable cause.” Kerr,
       supra, at ¶ 15, quoting State v. Jones, 70 Ohio App.3d 554, 556-
       557, 591 N.E.2d 810 (2d Dist. 1990).

(Bracketed text sic.) Smith at ¶ 9. “A police officer may initiate a traffic stop after

witnessing a traffic violation.” Id. at ¶ 10. Thus, the failure to activate a turn signal

in compliance with R.C. 4511.39(A) is a traffic violation that provides a law

enforcement officer “with a legal justification to initiate a traffic stop.” State v.

Harpel, 3d Dist. Hardin No. 6-20-03, 2020-Ohio-4513, ¶ 20.

       {¶11} “To deter Fourth Amendment violations, the Supreme Court of the

United States has adopted an exclusionary rule under which ‘any evidence that is

obtained during an unlawful search or seizure will be excluded from being used

against the defendant.’” Kerr, supra, at ¶ 17, quoting State v. Steinbrunner, 3d Dist.

                                          -5-
Case No. 2-21-20


Auglaize No. 2-11-27, 2012-Ohio-2358, ¶ 12. “Thus, the appropriate remedy for a

Fourth Amendment violation is generally the suppression of any illegally obtained

evidence.” Harpel, at ¶ 15, citing State v. O’Neal, 3d Dist. Allen No. 1-07-33, 2008-

Ohio-512, ¶ 19.

       {¶12} “Appellate review of a decision on a motion to suppress presents a

mixed question of law and fact.” State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-

5372, 797 N.E.2d 71, ¶ 8.

       At a suppression hearing, the trial court assumes the role of trier
       of fact and, as such, is in the best position to evaluate the evidence
       and the credibility of witnesses. [Burnside at ¶ 8]. See also State
       v. Carter, 72 Ohio St.3d 545, 552[, 1995-Ohio-104, 651 N.E.2d 965]
       (1995). When reviewing a ruling on a motion to suppress,
       deference is given to the trial court’s findings of fact so long as
       they are supported by competent, credible evidence. Burnside at
       ¶ 8, citing State v. Fanning, 1 Ohio St.3d 19[, 437 N.E.2d 583]
       (1982). With respect to the trial court’s conclusions of law,
       however, our standard of review is de novo; therefore, we must
       decide whether the facts satisfy the applicable legal standard.
       [Burnside at ¶ 8], citing State v. McNamara, 124 Ohio App.3d 706,
       710[, 707 N.E.2d 539] (4th Dist. 1997).

(Brackets sic.) State v. Angers, 3d Dist. Auglaize No. 2-21-04, 2021-Ohio-3640, ¶

13, quoting State v. Sidney, 3d Dist. Allen No. 1-19-32, 2019-Ohio-5169, ¶ 8.

                                   Legal Analysis

       {¶13} The issue in this appeal is whether Powell’s failure to signal violated

R.C. 4511.39(A) and gave Trooper Deitering a legal justification to initiate a traffic

stop. R.C. 4511.39(A) reads, in its relevant part, as follows:



                                         -6-
Case No. 2-21-20


       No person shall turn a vehicle or trackless trolley or move right or
       left upon a highway unless and until such person has exercised due
       care to ascertain that the movement can be made with reasonable
       safety nor without giving an appropriate signal in the manner
       hereinafter provided.

(Emphasis added.) R.C. 4511.39(A).

       The Digest of Ohio Motor Vehicle Laws, a product of the Ohio
       Department of Public Safety, provides, ‘turn signals must be used
       to show intention to turn right or left, to change course of
       direction, or to change lanes on a multi-lane road. They should
       be turned on well in advance of the planned change of direction
       (at least 100 feet).’

State v. Snell, 5th Dist. Licking No. 20CA0064, 2021-Ohio-482, ¶ 20.

       {¶14} In this case, the lane in which Powell was driving gradually merged

into a preexisting lane of traffic on Indiana Avenue. She could not remain in her

lane of traffic as her lane was ending. Rather, Powell had to move left into a lane

of traffic on Indiana Avenue. Accordingly, R.C. 4511.39(A) required her to signal

before she moved left from her lane of traffic and into a preexisting lane of traffic

on Indiana Avenue. See also State v. Sneed, 4th Dist. Lawrence No. 06CA18, 2007-

Ohio-853, ¶ 15 (4th Dist.); State v. Lowman, 82 Ohio App.3d 831, 613 N.E.2d 692

(12th Dist. 1992).

       {¶15} In her brief, Powell identifies two cases from our sister districts in

which defendants were found not to have violated R.C. 4511.39. State v. Paseka,

6th Dist. Erie No. E-12-026, 2013-Ohio-2363; State v. Barnett, 2018-Ohio-2486,

114 N.E.3d 773 (7th Dist.). However, the configurations of the roadways in these


                                         -7-
Case No. 2-21-20


other cases were fundamentally different from the roadway that Powell was

navigating, requiring Powell to undertake different actions to comply with R.C.

4511.39(A). For this reason, these precedents are distinguishable from the case

presently before us. Thus, having examined the materials in the record, we conclude

that the trial court did not err in denying Powell’s motion to suppress. Accordingly,

her sole assignment of error is overruled.

                                    Conclusion

       {¶16} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Auglaize County Municipal Court is

affirmed.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




                                         -8-